SULLIVAN, J.
This is a petition for a rehearing. It is based upon the ground of the unintentional error of the judge in permitting a misleading or false certificate to be inadvertently made a part of the bill of exceptions.
A certificate of the judge who settled the bill of exceptions is attached to and made a part of the petition for a rehearing showing that said first-named certificate is false.
In order that justice may be done, we think that a rehearing should be granted, and it is so ordered.